Title: To George Washington from Edmund Randolph, 21 September 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia Sepr 21. 1795.
          
          I returned yesterday from German Town; and this morning I shall proceed to the examination of the necessary papers. Finding it important to one branch of the subject, that I should ask a small addition to the narrative in your letter of the 20th ultimo; I have to request, that I may be informed, as far as may be in your power, when Mr Hammond put Mr Fauchet’s letter into the hands of Mr Wolcott; and when an intimation was given, sir, of that letter to you. I wish to ascertain, without the necessity of resorting to circumstances, the earliest notice, which you received of the existence of such a letter. If you could add the probable time, when the British secretary of state, Lord Grenville, first obtained the letter, and when the British minister here procured it; I should be enabled to be more particular in my vindication.
          You inform me, sir, in your letter of the 20th ultimo, that you had never seen Mr Fauchet’s dispatch No. 6, which is referred to in his letter No. 10; and, as you did not shew, or send to me with the other paper, the dispatch No. 3, I shall continue to presume,

that you have not, as yet, seen either of those dispatches. If you have, it will certainly be conceived proper, that I should be furnished with copies of them; in order that I may know, whether the papers in your hands, under the names of the dispatches No. 3. & 6, agree with what has been stated to me, as their contents; and that, if there be a difference I may take the best measures for establishing, which is true.
          As nothing detains me in Philadelphia, but the completion of this business, which requires an extensive detail, and large transcription of papers; I must hope, that, if there be any other document, which bears the least affinity to the main subject, I shall have an opportunity, through your intervention, of meeting it, before I take my departure to Virginia. I have the honor to be, sir, with due respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        